
	
		II
		109th CONGRESS
		2d Session
		S. 3550
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow members of the Selected Reserve enrolled in the
		  TRICARE program to pay premiums with pre-tax dollars.
	
	
		1.Pre-tax premiums for members
			 of the Selected Reserve
			(a)In
			 generalThe Secretary of
			 Defense shall institute a premium conversion plan under which members of the
			 Selected Reserve who are participating in the TRICARE program (as defined in
			 section 1072(7) of title 10, United States Code) may choose between cash and
			 health benefits under such program. The premium conversion program shall be
			 designed to meet the requirements of section 125 of the Internal Revenue Code
			 of 1986.
			(b)Default
			 selectionUnless a member makes an election provided under the
			 premium conversion plan, the member shall be treated as having chosen health
			 benefits under the TRICARE program.
			
